The opinion of the court was delivered by
Parker, J.:
For what appeared to be good and sufficient cause a rehearing was granted in this case with a request to counsel for the respective parties that they rebrief and orally argue questions raised with respect to the statute of frauds and trusts in lands arising by implication of law. The pertinent facts and issues involved are fully stated in the initial opinion (Oetken v. Shell, 168 Kan. 244, 212 P. 2d 329) and for that reason need not be repeated in this opinion.
The case was rebriefed and has been reargued by counsel as requested.
Upon examination of the additional briefs and careful consideration of all questions orally presented and argued the court has concluded its original opinion should be adhered to.
It is so ordered.